Judgment reversed and new trial granted, with costs to appellant to abide event. Held, that the evidence was sufficient to require the submission to the jury of the questions: 1. Whether the insured became wholly disabled as provided by the policy. 2. Whether the defendant by retaining the policy with the letter advising it of the disability and claim, without requesting further information or furnishing to the insured the blanks prepared by it for making such proof, regarded the proof sufficient and waived other or further proof of disability. All concurred.